United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-1054
                         ___________________________

                              Fernando Arias-Gonzales,

                        lllllllllllllllllllllPetitioner - Appellant,

                                            v.

                              United States of America,

                        lllllllllllllllllllll Defendant - Appellee.
                                        ____________

                     Appeal from United States District Court
                   for the Northern District of Iowa - Sioux City
                                  ____________

                             Submitted: August 17, 2012
                              Filed: September 4, 2012
                                   [Unpublished]
                                   ____________

Before LOKEN, BOWMAN, and COLLOTON, Circuit Judges.
                          ____________

PER CURIAM.

       After a jury found Fernando Arias-Gonzales (Arias) guilty of conspiring to
distribute methamphetamine, he was sentenced to 300 months in prison. This court
affirmed. See United States v. Arias-Gonzales, 356 Fed. Appx. 895 (8th Cir. 2009)
(per curiam), cert. denied, 130 S. Ct. 3342 (2010). Arias then filed this motion for 28
U.S.C. § 2255 relief, which the district court1 denied following an evidentiary
hearing. Arias appeals.

       Upon careful review, we agree with the district court that Arias did not
establish that his trial counsel was ineffective. Arias, who did not plead guilty and
was subject to deportation apart from the criminal proceedings, did not establish
prejudice from counsel’s alleged failure to discuss deportation as a collateral
consequence of conviction. Nor did he show prejudice from counsel’s purported
failure to understand or explain the Sentencing Guidelines. See Blankenship v.
United States, 159 F.3d 336, 338 (8th Cir. 1998) (when considering whether defense
suffered prejudice, court must determine whether reasonable probability exists that,
but for counsel’s unprofessional errors, result of proceeding would have been
different); cf. Padilla v. Kentucky, 130 S. Ct. 1473, 1486 (2010) (counsel must inform
client whether his plea carries risk of deportation). We also agree that Arias cannot
relitigate a standard-of-proof argument rejected on direct appeal, see Sun Bear v.
United States, 644 F.3d 700, 702 (8th Cir. 2011). The the relevant drug statutes are
not void for vagueness, or otherwise invalid. We decline to expand the scope of the
certificate of appealability to include Arias’s new pro se arguments. See Winfield v.
Roper, 460 F.3d 1026, 1040 (8th Cir. 2006).

      Accordingly, we affirm the judgment, and we grant counsel’s motion to
withdraw.
                    ______________________________




      1
      The Honorable Donald E. O’Brien, United States District Judge for the
Northern District of Iowa.

                                         -2-